DETAILED ACTION
This action is response to communication:  response to amendments/arguments filed on 12/27/2021
Claims 1-6 and 8-19 are currently pending in this application.  Claim 7 has been cancelled.  Claims 10-19 are new.
No new IDS has been accepted for this application.

  Response to Arguments
Applicant’s arguments filed on 12/27/2021 have been fully considered but are moot in view of new grounds of rejection.  See amended rejection below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 8-12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Rivera US Patent Application Publication 2015/0019850 (Rivera).

As per claim 1, Rivera teaches a n information processing apparatus comprising: one or more memory devices that store a set of instructions and one or more processors that execute the set of instructions to (Figure 2 with computing system): execute a tampering detection function for monitoring rewriting of a file stored in the one or more memory devices (paragraph 47 with firmware update monitor); and upon accepting an update instruction of a 
Claim 8 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 9 is rejected using the same basis of arguments used to reject claim 1 above. 
As per claim 10, Rivera teaches wherein the one or more processors execute instructions in the one or more memory devices to: execute the tampering detection function for monitoring rewriting of the file after updating the stored firmware to the new firmware (Figure 2, Figure 7, and paragraph 47, wherein tampering detection function is turned on after platform initialization; tampering detection function monitors the writing/update of the firmware).
As per claim 11, Rivera teaches wherein the one or more processors execute instructions in the one or more memory devices to: disenable the tampering detection function upon accepting the update instruction of the stored firmware (paragraph 47, Figure 2, wherein after firmware is authorized, system is rebooted into platform initialization phase and the tampering detection function is disenabled).
As per claim 12, Rivera teaches wherein the one or more processors execute instructions in the one or more memory devices to: enable the tampering detection function 
 Claim 15 is rejected using the same basis of arguments used to reject claim 10 above. 
Claim 16 is rejected using the same basis of arguments used to reject claim 11 above. 
Claim 17 is rejected using the same basis of arguments used to reject claim 12 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera as applied above, in view of Aytek et al. US Patent No. 8,560,823 (hereinafter Aytek).


Although Rivera teaches a verification processing during boot mode by utilizing hash values, Rivera does not explicitly teach wherein the stored firmware is being verified.  This would have been obvious, if not inherent.  As seen in paragraph 50, the loading of the code and monitors into the firmware is being verified via hashes.  The items being loaded into the firmware can be interpreted as the firmware itself.  However, for a more explicitly teaching on verifying a firmware update, see.   However, validating via hash values using a hash function during a boot process is well known in the art.  For example, see Aytek (abstract, col. 2 line 60 to col. 3 line 45 and throughout).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aytek with Rivera combination.  One of ordinary skill in the art would have been motivated to perform such an addition to increase more security with updates (col. 3 lines 45-55).

	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aytek with the Juncker combination.  One of ordinary skill in the art would have been motivated to perform such an addition to increase more security with updates (col. 3 lines 45-55).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the Rivera combination as applied above, and further in view of Ko et al. US Patent Application Publication 2005/0278518 (hereinafter Ko).
	As per clam 4, Rivera as modified does not explicitly teach the one or more processors execute instructions in the one or more memory devices to: in a display unit, a setting screen via which a verification function that is executed in the first verification process and a 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Rivera combination with Ko.  One of ordinary skill in the art would have been motivated to perform such an addition to increase the reliability of updates performed by a system (paragraph 24 of Ko). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera as applied above, in view of Ko et al. US Patent Application Publication 2005/0278518 (hereinafter Ko).

As per claim 5, Rivera teaches updating firmware and disabling the tampering detection function in a period from acquisition of the firmware to be updated to updating the old firmware (paragraph 47 wherein after firmware is acquired and authorized, system is rebooted and thus tampering detection is disabled), the Rivera combination does not explicitly teach wherein the oen or more processors execute instructions in the one or more memory devices to: acquire a firmware to be updated from the outside, backup an old firmware; update the old firmware by using the acquired program.  However, this would have been obvious over Ko (abstract, paragraph 26, and throughout with backup software on the network; see paragraph 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rivera with Ko.  One of ordinary skill in the art would have been motivated to perform such an addition to increase the reliability of updates performed by a system (paragraph 24 of Ko).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the Rivera combination as applied above, and further in view of Kanematsu US Patent No. 10,649,754 (hereinafter Kanematsu)
As per claim 6, the Rivera combination does not explictilyt each wherein the one or more processors execute intructions in the one or more memory devices to : reboot the information processing apparatus after updating of the firmware is ended; and enable the tampering detection function before rebooting the information processing apparatus.  Howeer, this would have been obvious.  For example, see Kanematsu (abstract, col. 2 lines 15-38, and col. 23 lines 30-41 wherein after software installed, mode is then changed and rebooted such as to a white list/normal mode/verification mode). 

Claim 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera as applied above, in view of Inui et al. US Patent Application Publication 2003/0131083 (Inui)

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rivera with Inui.  One of ordinary skill in the art would have been motivated to perform such an addition to be able to allow processing before and or after updating firmware (paragraph 9 of Inui).

As per claim 14, Rivera does not explicitly teach the one or more prcoessors execute instructions in the one or more memory devcies to: restrict execution of a script file stored in the one or more memory deivces while the stored firmware is updated to the new firmware.  However, this would have been obvious.  For example, see Inui (paragraph 77, wherein scripts may be set to execute after firmware is updated).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rivera with Inui.  One of ordinary skill in the art would have been motivated to perform such an addition to be able to allow processing before and or after updating firmware (paragraph 9 of Inui).
Claim 18 is rejected using the same basis of arguments used to reject claim 13 above. 
Claim 19 is rejected using the same basis of arguments used to reject claim 14 above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495